DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 3, 8, 10, 15, and 17 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1, 10, 15 and 18 of Patent No. US 9877079 in view of Moreau et al. (US 20140366064). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The following subject matter claimed in the instant application is fully disclosed in the patent No. US 9877079 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 17142002
U.S. Patent No. 9877079
Claims 1, 8, and 15 maps to
Claims 1, 15 and 18
Claims 3, 10, and 17 maps to
Claim 10


1, 15, and 18 of U.S. Patent, US 9877079 claims inventive steps same as of the inventive steps in claims 1, 8, and 15 of instant application. However claims 1, 15 and 18 of U.S. Patent, US 9877079 does not claim feature of, “ranking relevance measurements for the plurality of media content options; determining a presentation order of the plurality of media content options for the first media content category option based on the ranking”.    
Moreau discloses, ranking relevance measurements for the plurality of media content options (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control, i.e. ranking the order of display of category is relevant to the content is being watched currently, par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched); 
determining a presentation order of the plurality of media content options for the first media content category option based on the ranking (par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify combination of claim 1, 17, and 19 of U.S. Patent, US 9510057 by adding feature of ranking relevance measurements for the plurality of media content options; determining a presentation order of the plurality of media content options for the first media content category option based on the ranking, as taught by Moreau, to enables the quick access to multiple levels of granularity of content categorization, by using the context of the currently viewed program to set the state of the navigational control when displayed, as disclosed in Moreau, par. 0019.

Claims 1, 3, 8, 10, 15, and 17 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1, 10, 17, and 19 of Patent No. US 9510057 in view of Moreau et al. (US 20140366064). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The following subject matter claimed in the instant application is fully disclosed in the patent No. US 9510057 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 17142002
U.S. Patent No. 9510057
Claims 1, 8, and 15 maps to
Claims 1, 17 and 19
Claims 3, 10, and 17 maps to
Claim 10


Claims 1, 17, and 18 of U.S. Patent, US 9510057 claims inventive steps same as of the inventive steps in claims 1, 8, and 15 of instant application. However claims 1, 17, and 18 of U.S. Patent, US 9510057 does not claim feature of, “ranking relevance measurements for the plurality of media content options; determining a presentation order of the plurality of media content options for the first media content category option based on the ranking”.    
Moreau discloses, ranking relevance measurements for the plurality of media content options (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control, i.e. ranking the order of display of category is relevant to the content is being watched currently, par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched); 
determining a presentation order of the plurality of media content options for the first media content category option based on the ranking (par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify combination of claim 1, 17, and 19 of U.S. Patent, US 9510057 by adding feature of ranking relevance measurements for the plurality of media content options; determining a presentation order of the plurality of media content options for the first media content category option based on the ranking, as taught by Moreau, to enables the quick access to multiple levels of granularity of content categorization, by using the context of the currently viewed program to set the state of the navigational control when displayed, as disclosed in Moreau, par. 0019.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-8, and 15 of patent No. US 10917697 in view of Moreau et al. (US 20140366064). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The following subject matter claimed in the instant application is fully disclosed in the patent No. US 10917697 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 17142002
U.S. Patent No. 10917697
Claims 1, 8, and 15 maps to
Claims 1, 8 and 15 
Claims 2, 8, 16 maps to 
Claim 2
Claims 3, 10, and 17 maps to
Claim 3 
Claims 4, 11, and 18 maps to
Claim 4
Claims 5 and 12 maps to
Claim 5
Claims 6, 13, and 19 maps to
Claim 6
Claims 7, 14, and 20 maps to
Claim 7


Claims 1, 8, and 15 of U.S. Patent, US 10917697 claims inventive steps same as of the inventive steps in claims 1, 8, and 15 of instant application. However 1, 8, and 15  of U.S. Patent, US 10917697 does not claim feature of, “in response to a second selection of a first media content category option, displaying a plurality of media content options”.    
Moreau discloses, in response to a second selection of a first media content category option, displaying a plurality of media content options (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control. As a further example, in situations where a viewer is watching a movie, the initial state of the second level 220 of the present contextual navigation control would be `Movies` 430, and will assist the viewer to more quickly navigate to the programming they desire viewer may navigate to and select the kids link or the movie link) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify claims 1, 8, and 15 of U.S. Patent, US 10917697 by adding feature of “in response to a second selection of a first media content category option, displaying a plurality of media content options” as taught by Moreau, to enables the quick access to multiple levels of granularity of content categorization, as disclosed in Moreau, par. 0019

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 15, and 16 are rejected under U.S.C. 103 as being unpatentable over by Fukuda et al. (US 20050251825), in view of Moreau et al. (US 20140366064).

Regarding claim 1, Fukuda discloses, a system comprising: 
at least one processor (par. 0173 discloses CPU generates EPG information ); and 
a machine-readable medium storing executable instructions which, when executed, cause the at least one processor to perform operations including (see par. 0173 discloses a computer having a CPU program information generator generating EPG information): 
in response to a first selection of a first one of a plurality of time slots included in a personalized lineup of an interactive programming guide to be displayed on a media content device (as disclosed in par. 0370, and shown in fig. 19 and 21, the content of cell has been replaced with another selected program information. That is, "AAA station, program "XXX"" can be changed to "CCC station, program "YYY"" as shown in FIG. 21, par. 0374 discloses, FIG. 22 shows a cell 2201c of a sheet-form program guide in which there exists a plurality of EGP information, par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23), displaying a plurality of media content options to be displayed on the media content device (par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23, i.e. displaying in response to selecting a cell in program guide of fig. 22, displaying list of media content options, as disclosed here list is displayed adjacent to cell, therefore displaying the list while maintaining display of the program guide of fig. 22); 
determining a presentation order of the plurality of media content options for the first media content option (fig. 22, 23, 24 displayed options are displayed in order of the program, such as Thunder A to Thunder D); and 
in response to a selection of a first one of the plurality of media content options from the first media content category option, modifying the first one of the plurality of time slots to assign a media content identification corresponding to the first one of the plurality of media content options to the first one of the a plurality of time slots (par. 0382, fig. 23 discloses When the user selects an appropriate one of the cells 2201 (2201a, 2201b, 2201c and 2201d) of a list-display window 2204 displayed on the display screen and presses an "OK" button, program information in the cell 2201c yet to be selected is changed to program information in a selected cell 2201b, i.e. in response to user selecting media from displayed option modifying one of the time slot of the personalized EPG of fig. 22 to assign media content identified in cell 2201b of displayed options. Here a media content identification corresponding to “a category” will be category of program “Thunder B” that will be assigned to modified one of the time slot of EPG displayed in fig. 22). 
Fukuda discloses, modifying personalized channel lineup by user making first step of selecting timeslot and navigating through program options to make second step of program selection from displayed options to replace the program in timeslot with selected program from program options, however Fukuda does not disclose, providing additional step of displaying category options and then making selection of one of the category option to display program options, where displayed options are ranked based on relevance measurements.
Moreau discloses, displaying a plurality of media content category options to be displayed on the media content device (par. 0043, fig. 4, discloses displaying category options in contextual navigation control);
in response to a second selection of a first media content category option, displaying a plurality of media content options to be displayed on the media content device (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control. As a further example, in situations where a viewer is watching a movie, the initial state of the second level 220 of the present contextual navigation control would be `Movies` 430, and will assist the viewer to more quickly navigate to the programming they desire viewer may navigate to and select the kids link or the movie link) the plurality of media content options determined by: 
ranking relevance measurements for the plurality of media content options (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control, i.e. ranking the order of display of category is relevant to the content is being watched currently, par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched); 
determining a presentation order of the plurality of media content options for the first media content category option based on the ranking (par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda, by teachings of providing additional step of displaying category options and then making selection of one of the category option to display program options, where displayed options are ranked based on relevance measurements, as taught by Moreau, to enables the quick access to multiple levels of granularity of content categorization, by using the context of the currently viewed program to set the state of the navigational control when displayed, as disclosed in Moreau, par. 0019.

Regarding claim 2, The system of claim 1, 
Fukuda in view of Moreau further discloses, wherein the plurality of media content options are determined by determining the relevance measurements for the plurality of media content options based on a profile, the profile including at least one of a profile of a user, a profile of a group of users, or a profile of one or more devices (Moreau par. 0029 discloses, in the navigational model described by this invention, these attributes are the doorways to other content of interest based on the notion that what the viewer is watching has some basic attributes that are of interest to the viewer and can be predictive of where the viewer may wish to navigate, i.e. providing navigation options (as shown in fig. 3,4, and 5) are determined by determining relevance to what is of interest the viewer, interest the viewer = based on a profile of a user).

Regarding claim 8, Fukuda discloses, a computer-implemented method comprising:
in response to a first selection of a first one of a plurality of time slots included in a personalized lineup of an interactive programming guide to be displayed on a media content device (as disclosed in par. 0370, and shown in fig. 19 and 21, the content of cell has been replaced with another selected program information. That is, "AAA station, program "XXX"" can be changed to "CCC station, program "YYY"" as shown in FIG. 21, par. 0374 discloses, FIG. 22 shows a cell 2201c of a sheet-form program guide in which there exists a plurality of EGP information, par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23), displaying a plurality of media content options to be displayed on the media content device (par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23, i.e. displaying in response to selecting a cell in program guide of fig. 22, displaying list of media content options, as disclosed here list is displayed adjacent to cell, therefore displaying the list while maintaining display of the program guide of fig. 22); 
determining a presentation order of the plurality of media content options for the first media content option (fig. 22, 23, 24 displayed options are displayed in order of the program, such as Thunder A to Thunder D); and 
in response to a selection of a first one of the plurality of media content options from the first media content category option, modifying the first one of the plurality of time slots to assign a media content identification corresponding to the first one of the plurality of media content options to the first one of the a plurality of time slots (par. 0382, fig. 23 discloses When the user selects an appropriate one of the cells 2201 (2201a, 2201b, 2201c and 2201d) of a list-display window 2204 displayed on the display screen and presses an "OK" button, program information in the cell 2201c yet to be selected is changed to program information in a selected cell 2201b, i.e. in response to user selecting media from displayed option modifying one of the time slot of the personalized EPG of fig. 22 to assign media content identified in cell 2201b of displayed options. Here a media content identification corresponding to “a category” will be category of program “Thunder B” that will be assigned to modified one of the time slot of EPG displayed in fig. 22). 
Fukuda discloses, modifying personalized channel lineup by user making first step of selecting timeslot and navigating through program options to make second step of program selection from displayed options to replace the program in timeslot with selected program from program options, however Fukuda does not disclose, providing additional step of displaying category options and then making selection of one of the category option to display program options, where displayed options are ranked based on relevance measurements.
Moreau discloses, displaying a plurality of media content category options to be displayed on the media content device (par. 0043, fig. 4, discloses displaying category options in contextual navigation control);
in response to a second selection of a first media content category option, displaying a plurality of media content options to be displayed on the media content device (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control. As a further example, in situations where a viewer is watching a movie, the initial state of the second level 220 of the present contextual navigation control would be `Movies` 430, and will assist the viewer to more quickly navigate to the programming they desire viewer may navigate to and select the kids link or the movie link) the plurality of media content options determined by: 
ranking relevance measurements for the plurality of media content options (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control, i.e. ranking the order of display of category is relevant to the content is being watched currently, par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched); 
determining a presentation order of the plurality of media content options for the first media content category option based on the ranking (par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda, by teachings of providing additional step of displaying category options and then making selection of one of the category option to display program options, where displayed options are ranked based on relevance measurements, as taught by Moreau, to enables the quick access to multiple levels of granularity of content categorization, by using the context of the currently viewed program to set the state of the navigational control when displayed, as disclosed in Moreau, par. 0019.

Claims 9, correspond to claims 2 and is analyzed accordingly.

Regarding claim 15, Fukuda discloses, A non-transitory machine-readable medium including instructions which, when executed (see par. 0173 discloses a computer having a CPU program information generator generating EPG information, computer has memory to store the programs), cause a machine to at least:
in response to a first selection of a first one of a plurality of time slots included in a personalized lineup of an interactive programming guide to be displayed on a media content device (as disclosed in par. 0370, and shown in fig. 19 and 21, the content of cell has been replaced with another selected program information. That is, "AAA station, program "XXX"" can be changed to "CCC station, program "YYY"" as shown in FIG. 21, par. 0374 discloses, FIG. 22 shows a cell 2201c of a sheet-form program guide in which there exists a plurality of EGP information, par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23), displaying a plurality of media content options to be displayed on the media content device (par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23, i.e. displaying in response to selecting a cell in program guide of fig. 22, displaying list of media content options, as disclosed here list is displayed adjacent to cell, therefore displaying the list while maintaining display of the program guide of fig. 22); 
determining a presentation order of the plurality of media content options for the first media content option (fig. 22, 23, 24 displayed options are displayed in order of the program, such as Thunder A to Thunder D); and 
in response to a selection of a first one of the plurality of media content options from the first media content category option, modifying the first one of the plurality of time slots to assign a media content identification corresponding to the first one of the plurality of media content options to the first one of the a plurality of time slots (par. 0382, fig. 23 discloses When the user selects an appropriate one of the cells 2201 (2201a, 2201b, 2201c and 2201d) of a list-display window 2204 displayed on the display screen and presses an "OK" button, program information in the cell 2201c yet to be selected is changed to program information in a selected cell 2201b, i.e. in response to user selecting media from displayed option modifying one of the time slot of the personalized EPG of fig. 22 to assign media content identified in cell 2201b of displayed options. Here a media content identification corresponding to “a category” will be category of program “Thunder B” that will be assigned to modified one of the time slot of EPG displayed in fig. 22). 
Fukuda discloses, modifying personalized channel lineup by user making first step of selecting timeslot and navigating through program options to make second step of program selection from displayed options to replace the program in timeslot with selected program from program options, however Fukuda does not disclose, providing additional step of displaying category options and then making selection of one of the category option to display program options, where displayed options are ranked based on relevance measurements.
Moreau discloses, displaying a plurality of media content category options to be displayed on the media content device (par. 0043, fig. 4, discloses displaying category options in contextual navigation control);
in response to a second selection of a first media content category option, displaying a plurality of media content options to be displayed on the media content device (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control. As a further example, in situations where a viewer is watching a movie, the initial state of the second level 220 of the present contextual navigation control would be `Movies` 430, and will assist the viewer to more quickly navigate to the programming they desire viewer may navigate to and select the kids link or the movie link) the plurality of media content options determined by: 
ranking relevance measurements for the plurality of media content options (par. 0043-0044, fig. 4 discloses, if the viewer is currently watching a football game then the `Sports` category link 420 would be the item shown in the initial state of the contextual navigation control, i.e. ranking the order of display of category is relevant to the content is being watched currently, par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched); 
determining a presentation order of the plurality of media content options for the first media content category option based on the ranking (par. 0046. FIG. 5 illustrates that the football game is on ESPN. Given that the viewer is watching the football game on ESPN, when the navigation control 505 is launched, the initial state of third level will be `ESPN` 501. This permits the viewer to jump directly to a sports category 501 to see what other sports programming is available on other networks, i.e. ranking the media content options relevant to the current media being watched). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda, by teachings of providing additional step of displaying category options and then making selection of one of the category option to display program options, where displayed options are ranked based on relevance measurements, as taught by Moreau, to enables the quick access to multiple levels of granularity of content categorization, by using the context of the currently viewed program to set the state of the navigational control when displayed, as disclosed in Moreau, par. 0019.

Claims 16, correspond to claims 2 and is analyzed accordingly


Claims 3, 10, and 17 are rejected under U.S.C. 103 as being unpatentable over by Fukuda et al. (US 20050251825), in view of Moreau et al. (US 20140366064), in further view of SONG et al. (US 20100161380).

Regarding claim 3, The system of claim 2, 
Fukuda in view of Moreau does not disclose, wherein determining the relevance measurements is based on a history included in the profile corresponding to a display of media of a first category of the plurality of media content options during a specific time of day or a display of the first category after a second category of the plurality media content options has been displayed.
SONG discloses, wherein determining the relevance measurements is based on a history included in the profile corresponding to a display of media of a first category of the plurality of media content options during a specific time of day or a display of the first category after a second category of the plurality media content options has been displayed (pr. 0059 discloses determining the relevance of various interests and interest rating for various situations and based on user’s past behavior (i.e. based on history), would be very high interest in sports given that user be at home in the evening, i.e. displaying the media option of sports category has higher relevance during specific time of day such as in the evening determined based on a history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda in view of Moreau, by teachings of display of a first category of the plurality of media content options during a specific time of day based on history, as taught by Song, to make better recommendations for one or more users, as disclosed in SONG par. 0008.

Claims 10, correspond to claims 3 and is analyzed accordingly.

Claims 17, correspond to claims 3 and is analyzed accordingly.

Claims 4, 11, and 18 are rejected under U.S.C. 103 as being unpatentable over by Fukuda et al. (US 20050251825), in view of Moreau et al. (US 20140366064), in further of Liu et al. (US 20140278308).

Regarding claim 4, The system of claim 2, 
Fukuda in view of Moreau does not disclose, wherein determining the relevance measurements is based on an interaction of the profile with one or more of the plurality of media content options, the interaction causing a downgrading or an upgrading in future relevance measurement determinations.
Liu discloses, wherein determining the relevance measurements is based on an interaction of the profile with one or more of the plurality of media content options, the interaction causing a downgrading or an upgrading in future relevance measurement determinations (par. 0101-0103, fig. 23-25 discloses user activities such as clicking, scrolling, skipping, and abandoning with respect to content in the content stream, where content can be images, video, text, thumbnails, i.e. measuring interaction with media content options, par. 0107 discloses user engagement scores for each piece of content us used to optimize the ranking model for content ranking for accurate content recommendation, i.e. ranking of content for recommendation changes (reduced or increased) based on user engagements with content selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda in view of Moreau, by teachings of determining relevance measurement based on an interaction of the profile with plurality of media content options, interaction causing a downgrading or an upgrading in future relevance measurement determinations, as taught by Liu, to make better recommendations for user based on actual user activities towards plurality of pieces of content, as disclosed in Liu par. 0016.

Claims 11, correspond to claims 4 and is analyzed accordingly.

Claims 18, correspond to claims 4 and is analyzed accordingly.

Claims 5 and 12 are rejected under U.S.C. 103 as being unpatentable over by Fukuda et al. (US 20050251825), in view of Moreau et al. (US 20140366064), in further view of Swix et al. (US 20060288367), hereinafter as Swix.

Regarding claim 5, The system of claim 2, 
Fukuda in view of Moreau does not disclose, wherein determining the relevance measurements is based on a purchase corresponding to the profile. 
Swix discloses, wherein determining the relevance measurements is based on a purchase corresponding to the profile (par. 0042 discloses user recommendation made to subscriber is based on purchasing history). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda in view of Moreau with teachings of determining relevance measurement based on a purchase corresponding to the profile, as taught by Swix, to tailor the content choices based on and in combination of subscriber habits, as disclosed in Swix par. 0010.

Claims 12, correspond to claims 5 and is analyzed accordingly.

Claims 6, 13, and 19 are rejected under U.S.C. 103 as being unpatentable over by Fukuda et al. (US 20050251825), in view of Moreau et al. (US 20140366064), in further view of Ellis et al. (US 20140040942).

Regarding claim 6, The system of claim 1, 
Fukuda in view of Moreau further discloses, wherein the interactive programming guide is a first interactive programming guide, further including displaying a second interactive programming guide, the second interactive programming guide including the plurality of media content options (Fukuda par. 0199-0200 discloses tabs on program guide for each of the different users where recommended program guide is displayed for each users as user selects the different tab, i.e. displaying second interactive program guide for second user when second user tab is selected, par. 0380 fig. 23 discloses When the cell 2201c is selected at the input unit 237 or the like, a list-display window 2204 which displays program information pieces whose airtimes overlap each other is displayed in a linear horizontal direction to be adjacent to the right of a selected cell 2201c of the sheet-form program guide as shown in FIG. 23, i.e. displaying in response to selecting a cell in program guide of fig. 22, displaying list of media content options, as disclosed here list is displayed adjacent to cell, therefore displaying the list while maintaining display of the program guide of fig. 22, i.e. cell on second user tab can be selected to replace the content of that cell, option of available program is displayed to select one from the option).
Fukuda in view of Moreau does not disclose, programming guide on a second media content device, the second interactive programming guide including content option a category not included in the plurality of media content options. 
Ellis discloses, programming guide on a second media content device, the second interactive programming guide including content option a category not included in the plurality of media content options (par. 0209 discloses user devices located in different rooms, such as parents’ bedroom, children’s bedroom, settings for program guides is adjusted on user equipment device in the children’s room and other rooms, i.e. EPG for different users displayed on different devices, children’s room displays second programming guide, par. 0212 disclose adult program and their titles in program guide on children’s device is hidden, i.e. a category of adult channels are not included on program guide options on second user device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Fukuda in view of Moreau with teachings of second programming guide to be displayed on second device and a category of content option is not included in media content option, as taught by Ellis, to provide different program guide to different users with restricted content category, as disclosed in Ellis par. 0209.

Claims 13, correspond to claims 6 and is analyzed accordingly.

Claims 19, correspond to claims 6 and is analyzed accordingly.

Claims 7, 14, and 20 are rejected under U.S.C. 103 as being unpatentable over by Fukuda et al. (US 20050251825), in view of Moreau et al. (US 20140366064), in further view of Ellis et al. (US 20140040942), in view of in further view of Klappert (US 20120331507). 

Regarding claim 7, The system of claim 6,
Fukuda in view of Moreau in further view of Ellis does not disclose, wherein a display size of each of the media content category options included in the second interactive programming guide are based on relevance to a user.  
Klappert discloses, wherein a display size of each of the media content category options included in the second interactive programming guide are based on relevance to a user (Par. 0134 discloses media content listing determining relevancy of media content based on user preferences, media content listing 402 vary in size to indicate varying degree of relevancy to certain content, event listings application determines content listing 404 is more relevant than media content listing 418 and therefore displays listing 404 as larger size than media content listing 418 based on higher degree of relevance of media content listing 404).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Fukuda in view of Moreau in further view of Ellis with teachings of measuring relevance for each of media content identification based on user profile and display interactive programming guide displaying each of media content identification having corresponding size relevance with corresponding relevant media content to user, as thought by Klappert, for visually distinguish the relevance of each content to the user for ease of identification, as disclosed in Klappert par. 0134.

Claims 14, correspond to claims 7 and is analyzed accordingly.

Claims 20, correspond to claims 7 and is analyzed accordingly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423